AO 245B (CASDRev. 08114) Judgment in a Petty Criminal Case


                                       UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Committed On or After November 1, 1987)

                        Tomas Jimenez                                  Case Number:         18CR5101-RBM

                                                                    James Johnson, Federal Defenders
                                                                    Defendant's Attorney
REGISTRATION NO.                  80630298


The Defendant:

~    pleaded guilty to count(s)          One of the Misdemeanor Information

D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                        Nature of Offense                                                            Number(s)
18:641                                 Theft of Public Money (Misdemeanor)                                             1




     The defendant is sentenced as provided in pages 2 through                3            of this judgment.


 D The defendant has been found not guilty on count(s)
 D Count(s)      ~~~~~~~~~~~~~~~
                                                              are   dismissed on the motion of the United States.

     Assessment :
 ~   _$25.00 Special Assessment Waived


 ~    No fine                 D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    March 27 2019
                                                                    Date of Imposition of Sentence


                                                                    ~~~~~~~-
                                                                    UN ITED STA TES MAGISTRATE JUDGE



                                                                                                                    18CR5101-RBM
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Tomas Jimenez                                                            Judgment - Page 2 of 3
CASE NUMBER:              18CR5101-RBM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




D      The defendant is remanded to the custody of the United States Marshal.

D      The defendant shall surrender to the United States Marshal for this district:
       D    at - - - - - - - - P.M.
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on


at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      18CR5101-RBM
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT:                                                                                Judgment - Page 3 of 3
   Tomas Jimenez
   CASE NUMBER:
   18CR5101-RBM

                                              RESTITUTION


  The defendant shall pay restitution in the amount of $35,362.92 unto the United States of America and in the
  amount of $1,200.99 to the State of California.

  The Court finds that the defendant has satisfied payment of the restitution as follows:

  The defendant has paid the restitution in the amount of $35,362.92 directly to the United States Social Security
  Administration.

  The defendant has paid restitution in the amount of $1,200.99 directly to the California Department of Health
  Services.




                                                                                                   18CR5101-RBM
